662 S.E.2d 395 (2008)
Joseph E. TEAGUE, Jr., P.E., CM.
v.
NORTH CAROLINA DEPARTMENT OF TRANSPORTATION.
No. 281P06-4.
Supreme Court of North Carolina.
April 10, 2008.
Joseph E. Teague, Jr., Pro Se.
Tina Krasner, Assistant Attorney General, G. Colon Willoughby, Jr., District Attorney, for NCDOT.
Prior report: 177 N.C.App. 215, 628 S.E.2d 395.

ORDER
Upon consideration of the petition filed by Plaintiff on the 20th day of March 2008 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th day of April 2008."